Exhibit 10.G1

SUMMARY OF COMPENSATION PROGRAM OF

NON-EMPLOYEE DIRECTORS OF VIAD CORP

AS OF JANUARY 1, 2012

 

Board of Directors

  

Annual Retainer

   $ 45,000   

Meeting Attendance Fee

   $ 1,600   

Restricted Stock (Annual Grant)1

   Value of $ 75,000   

Presiding Director of Board of Directors

  

Annual Retainer

   $ 25,000   

Audit Committee

  

Meeting Attendance Fee

   $ 1,500   

Committee Chairman Annual Retainer

   $ 10,000   

Corporate Governance and Nominating Committee

  

Meeting Attendance Fee

   $ 1,500   

Committee Chairman Annual Retainer

   $ 5,000   

Human Resources Committee

  

Meeting Attendance Fee

   $ 1,500   

Committee Chairman Annual Retainer

   $ 5,000   

Additional Benefits2

  

 

1 

The annual grant occurs in February of each year and vests 100% three years from
the date of the grant. Upon retirement from the Board, a director who has
reached the age of 60 will receive full ownership of the restricted stock,
provided the retirement occurs at least six months after the date of the grant.
Directors under the age of 60, upon retirement, will receive shares on a pro
rata basis, calculated based on the percentage of time the individual served as
a director during the three-year vesting period of the restricted stock.

2 

Non-employee directors may participate in the Directors’ Matching Gift Program,
which provides for corporate matching of charitable contributions made by
non-employee directors, on a dollar-for-dollar basis, up to an aggregate maximum
of $5,000 per year to qualified non-profit organizations having tax exempt
status under Section 501(c)(3) of the Internal Revenue Code. Viad Corp also
provides non-employee directors with accidental death and dismemberment
insurance benefits of $300,000 and travel accident insurance benefits of
$300,000 when they are traveling on corporate business.